          Case 1:20-cv-00095-SPW Document 40 Filed 05/13/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




 KIM POTTER,
                                                 CV 20-95-BLG-SPW
                       Plaintiff,

  vs.                                             ORDER


 ETHICON,INC. and JOHNSON &
 JOHNSON,

                       Defendants,


        Defendants move for the admission of Ken Conour to practice before the

Court in the above captioned matter with Maxon R. Davis of Great Falls, Montana,

designated as local counsel. The motion complies with Local Rule 83.1(d).

        IT IS SO ORDERED that Defendants' motion to admit Ken Conour to


appear pro hac vice(Doc. 39) is GRANTED and he is authorized to appear as

counsel with Maxon R. Davis pursuant to L.R. 83.1(d) in the above captioned

matter.


        DATED this /c^'^ay of May,2021.

                                             SUSAN P. WATTERS
                                             United States District Judge
